0254118
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) 9 is/are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dao [US 2019/0254118].
As claim 1, Dao discloses a method of communication between an electronic device [Fig 5A, Ref UE] and a cellular network employing a communication protocol [Fig 5A, Ref RAN, AMF, UPF, SMF, PCF, UDM and DN], comprising: the device [Fig 5A, UE for initiating a PDN or PDU connection with a network, Step 1, Par. 210] initiating a connection with the network, wherein during the initiation the device issues to the network at least one information criterion [Fig 5A, UE for initiating a PDN or PDU connection with a network wherein the connection request includes protocol configuration options, Packet filter which includes source address, destination address, port number of UDP/IP, QOS etc., Par. 080,Step 1, Par. 201]; and wherein once the connection is established, the network forwards to the device only communications required by said communication protocol and any communications which meet the information criterion issued by the device [Fig 5B discloses after connection established by network and UE, the data exchanged such as uplink and downlink  between them based on the criteria such as address, protocol configuration option, port, UE application ID  which exchanged during setup based on the protocol communication of cellular network, Par. 0050 0250, 0262,  0273].
As claims 2 and 10, Dao discloses the device initiates a packet data network connection or protocol data unit session [Fig 5A and 5B, the connection request is PDN or PDU, Par. 0210].
As claims 3 and 11, Dao discloses the information criterion issued by the device includes at least one criterion selected from the group comprising: at least one IP address of the device, a user datagram protocol port number, a transmission control protocol port number, or a protocol [Par. 0080, 0084, 0108-0115, 0174].
As claims 5 and 13, Dao discloses the device issuing the information criterion comprises the device including the criterion into a protocol configuration option or extended protocol configuration option [Par. 0210-0212, PCO].
As claims 6 and 14, Dao discloses issuing the protocol configuration option or extended protocol configuration option to the network in a connectivity request [Par. 0210-0212, PCO].
As claims 7 and 15, Dao discloses the at least one information criterion issued by the device positively indicates which communications are to be forwarded by the device [Par. 0213].
As claims 8 and 16, Dao discloses comprising said connection with the network ceasing [Par. 0210-0222, if UE and Network stop its connection], the device initiating a further connection with the network, wherein during the initiation of the further connection the device issues to the network at least one further information criterion [Fig 5A, UE for initiating a PDN or PDU connection with a network wherein the connection request includes protocol configuration options, Packet filter which includes source address, destination address, port number of UDP/IP, QOS, new session etc., Par. 080,Step 1, Par. 201]; and wherein once the further connection is established, the network forwards to the device only communications required by said communication protocol and any communications which meet the further information criterion issued by the device [Fig 5B discloses after connection established by network and UE the data exchanged between them based on the criteria which exchanged during setup based on the protocol communication of cellular network].
As claim 9, Dao discloses an electronic device [Fig 5A, Ref UE] suitable for connection to a cellular network employing a communication protocol [Fig 5A, Ref RAN, AMF, UPF, SMF, PCF, UDM and DN which includes a protocol]; wherein the device is configured during initiation of a connection to a cellular network, to transmit at least one information criterion representing communications which the device expects to receive in addition to any communications required by the protocol employed by the network [Fig 5A, UE for initiating a PDN or PDU connection with a network wherein the connection request includes protocol configuration options, Packet filter which includes source address, destination address, port number of UDP/IP, QOS etc., Par. 080,Step 1, Par. 201 and Fig 5B discloses after connection established by network and UE the uplink and downlink data exchanged between them based on the criteria which exchanged during setup based on the protocol communication of cellular network, Par. 0050 0250, 0262,  0273].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Igarashi [US 2001/0053694].
As claims 4 and 12, Dao fails to fully disclose what Igarashi discloses the information criterion issued by the device includes a wildcard in place of at least one address and/or at least one prefix to be assigned to the device later by the network [Par. 0106].
Since, a method and system for replacing a wildcard in address is well known and expected in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for replacing a wild card in the TFT with a value  as disclosed by Igarashi into the teaching of Dao.  The motivation would have been to reduce the setup time, expand the number of UE of the network and reduce the cost.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawasaki [US 2018/0302935] discloses a UE for send PDN connection request which includes at least one of parameters such as PCO, TFT which includes source address, port number of UDP or IP and connection type such as new or existing.
Watfa [US 2017/0303322] discloses a UE for send PDN connection request which includes at least one of parameters for setup TFT.
Ahmad [US 2019/0387428] discloses a UE for send PDN connection request which includes at least one of parameters such as PCO, TFT which includes source address, port number of UDP or IP and connection type such as new or existing.
Ramle [US 2020/0359291] discloses a UE for send PDN connection request which includes at least one of parameters for setup a connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/ Primary Examiner, Art Unit 2414